HOLDAWAY, Judge,
concurring: I concur in the opinion in all but one respect. The majority finds error in the Board’s failure to discuss its “conclusion” that participating in “operations against the Viet Cong” did not necessarily indicate that the appellant was involved in combat operations. The Board’s conclusion was, in fact, an unexceptionable statement requiring no discussion or explanation. All personnel in a combat theater, and many outside it, are engaged in “operations.” That is why they are there, whatever their assignment or military specialty. That includes many who are remote from the exposure to the actuality or the threat of hostile fire. In effect, all the Board said was that simply “being there” was not, of itself, evidence that the appellant was exposed to the stress of combat. That is a truism requiring no explanation.